BLD-202                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1256
                                      ___________

                                ANDREW FULLMAN,
                                        Appellant

                                            v.

                       JOHN E. POTTER, Postmaster General;
                       UNITED STATES POSTAL SERVICE;
                      EQUAL EMPLOYMENT OPPORTUNITY
                        COMMISSIONER (EEOC) AGENCY

                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                               (D.C. Civil No. 09-cv-04910)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 20, 2010

           Before: RENDELL, CHAGARES and VANASKIE, Circuit Judges

                                   (Filed July 1, 2010)
                                        _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM

      Andrew Fullman filed a complaint in forma pauperis, naming, as defendants, the

Postmaster General, the United States Postal Service (“Postal Service”), and the Equal
Employment Opportunity Commission (“EEOC”).1 The District Court dismissed the

complaint pursuant to 28 U.S.C. § 1915(e), stating that Fullman had filed his complaint as

a means to seek review of the decisions in his five earlier cases against the United States

Postal Service. The District Court explained that the doctrine of res judicata precluded

the relitigation of Fullman’s claims. Fullman filed a motion for reconsideration, which

the District Court denied.

       Fullman appeals. The Postmaster General, the Postal Service, and the EEOC ask

us to summarily affirm the District Court’s decision. The Appellees contend that Fullman

has been challenging the 1989 denial of his workers’ compensation claim and his 1989

termination from the Postal Service for more than a decade. They argue that his District

Court case from which this appeal stems is an improper attempt to have the District Court

readjudicate his earlier claims. The Appellees state that Fullman’s effort to name the

EEOC as a defendant does not change the result because the relevant claims relate to his

complaints about the EEO Office of the Postal Service, which, as the District Court

explained previously, is not a separate entity subject to suit. They further contend that the

evidence that Fullman describes as new is not new – instead, it is evidence he presented




  1
   Although Fullman also used the term “Commissioner” instead of “Commission” when
he wrote out the agency’s name in the caption and short introduction of his complaint, he
used the term “Agency” in the caption and the terms “Agency” and “Commission” in
formally naming the defendants at the beginning of his complaint. Complaint ¶ 4.

                                              2
unsuccessfully in a complaint he filed in 2005 (E.D. Pa. Civ. No. 05-cv-01352).2

       Fullman opposes the Appellees’ motion for summary affirmance. He states briefly

that his newly discovered evidence concerns the nature of the injuries he suffered in 1989.

The asserted and actual focus of his response, however, is his claim that the Appellees

have committed a fraud on the court in relation to their opposition to an earlier complaint

that he filed. He specifically informs us that “he is not challenging strictly his 1989

worker’s [sic] compensation claim, but . . . his second termination and Civil Action No.

05-1352 which was procured by fraud on the court.” He asks that we review all record

evidence in the 2005 case and vacate the judgment in that case, claiming that the United

States Attorney in that case submitted contradictory and perjured affidavits and that the

District Court was insensitive and biased against him.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s order dismissing Fullman’s complaint is plenary. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). We review the order denying Fullman’s motion for

reconsideration for abuse of discretion.3 See Koshatka v. Phila. Newspapers, Inc., 762


  2
    The Appellees also note the scope of Fullman’s litigation history (which extends to
suits against other federal, state, and local agencies and organizations) and that the
District Court previously warned Fullman “to refrain from attempting to ‘reconfigure’ his
gripes with the 1989 denial of workers’ compensation claims and/or his employment and
subsequent termination from the Postal Service.” Fullman v. United States of America,
No. 07-1663, 2007 WL 2262906, *4 (E.D. Pa. Aug. 7, 2007).
  3
    We note that Fullman only specified the order denying his motion for reconsideration
in his notice of appeal. However, the designated final order brings up the earlier order for
our review in this case (we note that in his informal brief, which Fullman filed despite the

                                              3
F.2d 329, 333 (3d Cir. 1985). Upon review, we will summarily affirm the District

Court’s decisions because no substantial issue is presented on appeal. See L.A.R. 27.4;

I.O.P. 10.6.

       Most of Fullman’s claims were barred by res judicata. Res judicata encompasses

two preclusion concepts – issue preclusion, which forecloses litigation of a litigated and

decided matter, and claim preclusion (often referred to as direct or collateral estoppel),

which disallows litigation of a matter that has never been litigated but which should have

been presented in an earlier suit. See Migra v. Warren City School Dist. Bd. of Educ.,

465 U.S. 75, 77 (1984). Many issues that Fullman discussed in his complaint are the

issues he raised, or could have raised, previously regarding the rejection of his workers’

compensation claim and his terminations from his employment. See, eg., Fullman v.

Potter, 480 F. Supp. 2d 782 (E.D. Pa. 2007), aff'd, 29 F. App’x 919 (3d Cir. 2007);

Fullman v. Henderson, 146 F. Supp. 2d 688 (E.D. Pa. 2001), aff'd, 29 F. App’x 100 (3d

Cir. 2002). In fact, in his complaint, see, e.g., Complaint ¶ 9, and in his motion for

reconsideration, he requested review of his earlier lawsuits in light of what he described

as new evidence. Also, Fullman concedes in his response to the Appellees’ motion for

summary affirmance that he is seeking to relitigate the claims that he raised in E.D. Pa.

Civ. No. 05-cv-01352, which were rejected in the Fullman v. Potter decisions.




stay of the briefing schedule, he requests review of the order dismissing his case). See,
e.g., Pacitti v. Macy’s, 193 F.3d 766, 777 (3d Cir. 1999).

                                              4
         To the extent that Fullman presented new allegations in his complaint relating to

the “EEO,” they were allegations not against EEOC, which he named as a defendant,

Complaint ¶ 4, but against the Equal Employment Opportunity office of the Postal

Service, see id. at ¶¶ 6-8, 10-12, 14, & 19, Exhibits A & B.4 See 29 C.F.R. § 1614.102

(describing an agency’s obligation to create and support an equal opportunity program

that processes claims of discrimination). Construing the claims against the “EEO” as

claims against the Postal Service, which he also named as a defendant, we conclude that

they also were properly dismissed. See Erie Telecomms. v. Erie, 853 F.2d 1084, 1089 (3d

Cir. 1988) (holding that we may affirm on any basis supported by the record).

         Fullman claimed that the EEO office of the Postal Service violated his rights in a

myriad of ways by dismissing his new complaint because it stated a claim already decided

and it expressed dissatisfaction with the processing of previously filed complaints.

However, from Fullman’s own allegations, it is clear that Fullman was again presenting

claims already decided and expressing dissatisfaction with the processing of his

previously filed complaints. See Complaint ¶¶ 10-14. Fullman did not state a claim by

alleging that the EEO office complied with regulations that require dismissal under such

circumstances. See 29 C.F.R. § 1614.107(a)(1) & (8).

         In short, the District Court properly dismissed Fullman’s complaint pursuant to 28

U.S.C. § 1915(e). Although the District Court did not explicitly consider whether it



  4
      There were no claims against the EEOC.

                                               5
would be futile for Fullman to amend his complaint, it is unclear how Fullman could have

rescued his complaint in an amendment. Accordingly, the District Court did not abuse its

discretion in failing to give Fullman an opportunity to amend. See Shane v. Fauver, 213

F.3d 113, 115-17 (3d Cir. 2000) (holding that unless amendment would be futile, a

district court must give a plaintiff the opportunity to amend a complaint that fails to state

a claim).

       Furthermore, the District Court did not abuse its discretion in denying Fullman’s

motion for reconsideration. A motion for reconsideration should be used “to correct

manifest errors of law or fact or to present newly discovered evidence,” see Harsco Corp.

v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985), not to restate already rejected arguments,

which is what Fullman did in his motion.

       For these reasons, we grant the Appellees’ motion and will affirm the District

Court’s decisions.




                                              6